Exhibit 10.8(c)

 

AMENDMENT NO. 3 AND JOINDER

TO THE

MASTER LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 3, dated as of January 7, 2005 (this “Amendment”), to the Master
Loan and Security Agreement, dated as of October 21, 2004 (as previously
amended, supplemented or otherwise modified, the “Existing Loan Agreement”; as
amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Loan Agreement”), among AAMES
CAPITAL CORPORATION (“Aames Capital”), AAMES FUNDING CORPORATION (“Aames
Funding”, together with Aames Capital, collectively, the “Existing Borrowers”),
AAMES INVESTMENT CORPORATION (“Aames Investment”, together with Existing
Borrowers, the “Borrowers”, each a “Borrower”) and MORGAN STANLEY BANK (the
“Lender”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Loan Agreement.

 

RECITALS

 

The Existing Borrowers and the Lender are parties to the Existing Loan
Agreement.

 

The Borrowers, the Lenders and the Agent have agreed, subject to the terms and
conditions hereof, that the Existing Loan Agreement shall be amended to make
Aames Investment, a “Borrower” under the Loan Agreement and to effect certain
other changes as set forth in this Amendment.

 

The Borrowers and the Lender have also agreed, subject to the terms and
conditions hereof, that the Existing Loan Agreement shall be amended to join
Aames Investment as a Borrower, to increase the Maximum Credit from $350,000,000
to $500,000,000 (the $150,000,000 amount of such increase, the “Increase
Amount”) and to effect such other changes as are indicated in this Amendment.

 

Accordingly, the Borrowers and the Lender hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, that the Existing Loan Agreement is
hereby amended as follows:

 

SECTION 1. Amendments.

 

1.1 Section 1.01 of the Existing Loan Agreement is hereby amended by adding the
following new definitions in proper alphabetical order:

 

“Adjusted Indebtedness” shall mean an amount equal to Total Indebtedness less
any outstanding non-recourse real estate investment trust portfolio debt.

 

“REIT Borrower” shall mean any Borrower which has REIT Status.



--------------------------------------------------------------------------------

“REIT Distribution Requirement” shall mean distributions reasonably necessary
for each REIT Borrower to maintain its REIT Status or not be subject to
corporate level tax based on income or to excise tax under Section 4981 of the
Code.

 

“REIT Status” shall mean with respect to any Person, such Person’s status as a
real estate investment trust, as defined in Section 856(a) of the Code, that
satisfies the conditions and limitations set forth in Section 856(b) and 856(c)
of the Code.

 

1.2 Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of Maximum Credit in its entirety and inserting the following new
definition in lieu thereof:

 

“Maximum Credit” shall mean $500,000,000; provided, that the aggregate
outstanding principal amount of all Loans made to Aames Investment and Aames
Capital shall at no time exceed $499,000,000.

 

1.3 Section 1.01 of the Existing Loan Agreement is hereby amended by replacing
the words “Aames Capital” in the definition of Net Income with the words “Aames
Investment”.

 

1.4 Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of Total Indebtedness in its entirety and inserting the following
new definition in lieu thereof:

 

“Total Indebtedness” shall mean, for any period, the aggregate Indebtedness of
Aames Investment, as applicable, during such period.

 

1.5 Section 6 of the Existing Loan Agreement is hereby amended by adding a new
Section 6.20 to read in its entirety as follows:

 

“6.20 Real Estate Investment Trust. No REIT Borrower has engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the
Code. Each REIT Borrower for its current “tax year” (as defined in the Code) is
and for all prior tax years subsequent to its election to be a real estate
investment trust has been entitled to a dividends paid deduction under the
requirements of Section 857 of the Code with respect to any dividends paid by it
with respect to each such year for which it claims a deduction in its Form
1120-REIT filed with the United States Internal Revenue Service for such year.”

 

1.6 Section 7.01(a) and (b) of the Existing Loan Agreement is hereby amended by
deleting such Section in its entirety and inserting the following new Section
7.01(a) and (b) in lieu thereof:

 

“7.01 Financial Statements. Aames Investment shall deliver to the Lender:

 

(a) as soon as available and in any event within forty-five (45) days after the
end of each of the first three quarterly fiscal periods of each fiscal year, the
unaudited

 

-2-



--------------------------------------------------------------------------------

consolidated balance sheets of the Aames Investment and its consolidated
Subsidiaries, as at the end of such quarter and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
the Aames Investment and its consolidated Subsidiaries, for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, accompanied by
a certificate of a Responsible Officer of each of Aames Investment, which
certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of Aames
Investment and its consolidated Subsidiaries, in accordance with GAAP,
consistently applied, as at the end of, and for, such quarter (subject to normal
year-end audit adjustments);

 

(b) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of Aames Investment, the consolidated balance sheets of
Aames Investment and its consolidated Subsidiaries, as at the end of such fiscal
year and the related consolidated statements of income and retained earnings and
of cash flows for Aames Investment and its consolidated Subsidiaries, for such
year, setting forth in each case in comparative form the figures for the
previous year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Aames Investment and its consolidated
Subsidiaries, as applicable, as at the end of, and for, such fiscal year in
accordance with GAAP, and a certificate of such accountants stating that, in
making the examination necessary for their opinion, they obtained no knowledge,
except as specifically stated, of any Default or Event of Default;”

 

1.7 Section 7.13 of the Existing Loan Agreement is hereby amended by adding the
following words to the end thereof:

 

“, except distributions in cash or other property to the extent required to
satisfy the REIT Distribution Requirement.”

 

1.8 Section 7.14 of the Existing Loan Agreement is hereby amended and restated
in its entirety as follows:

 

“7.14 Financial Covenants.

 

(a) Maintenance of Tangible Net Worth. Aames Investment shall not permit
Tangible Net Worth at any time to be less than the sum of $250,000,000 plus 50%
of any additional equity raised in a public offering by Aames Investment after
the Amendment Effective Date.

 

(b) Maintenance of Ratio of Total Indebtedness to Tangible Net Worth. Aames
Investment shall not permit the ratio of Total Indebtedness to Tangible Net
Worth at any time to be greater than 15.00 to 1.00.

 

-3-



--------------------------------------------------------------------------------

(c) Maintenance of Ratio of Adjusted Indebtedness to Tangible Net Worth. Aames
Investment shall not permit the ratio of Adjusted Indebtedness to Tangible Net
Worth at any time to be greater than 5.50 to 1.00.

 

(d) Maintenance of Profitability. Aames Investment shall not permit Net Income
before tax, generated over any two consecutive fiscal quarters, measured on the
last day of each fiscal quarter, to be less than $1.00, commencing with respect
to the two consecutive fiscal quarters ending on June 30, 2005.

 

(e) Maintenance of Liquidity. Aames Investment shall, as of the end of any
calendar quarter, have unencumbered Cash Equivalents, cash and available
borrowing capacity on unencumbered assets that could be drawn against (taking
into account required haircuts) under committed warehouse or working capital
facilities, on a consolidated basis in an amount greater than or equal to
$65,000,000.”

 

1.9 Section 7.15 of the Existing Loan Agreement is hereby amended and restated
in its entirety as follows:

 

“7.15 [Reserved].”

 

1.10 Section 7.17 of the Existing Loan Agreement is hereby amended and restated
in its entirety as follows:

 

“7.17 [Reserved].”

 

SECTION 2. Joinder Agreement. From and after the Amendment Effective Date
(defined below), Aames Investment shall be a “Borrower” under the Loan Agreement
with all of the rights, powers and obligations of a Borrower thereunder and all
references to the “Borrowers” in the Loan Agreement and the other Loan Documents
shall be deemed to include, in any event, Aames Investment.

 

SECTION 3. Conditions Precedent. This Amendment and its provisions shall become
effective on the first date (the “Amendment Effective Date”) on which all of the
following conditions precedent shall have been satisfied:

 

3.1 On the Amendment Effective Date, the Lender shall have received the
following documents, each of which shall be satisfactory to the Lender in form
and substance:

 

(a) Amendment. This Amendment, executed and delivered by a duly authorized
officer of each of the Borrowers and the Lender.

 

(b) Secretary’s Certificates. A certificate of the Secretary or Assistant
Secretary of each Borrower, substantially in the form of Exhibit B hereto, dated
as of the date hereof, and

 

(i) (A) with respect to each Existing Borrower, certifying that since the
Effective Date of the Existing Loan Agreement there have been no changes to any
of

 

-4-



--------------------------------------------------------------------------------

the organizational documents of such Borrower delivered pursuant to Section 5.01
of the Existing Loan Agreement and (B) with respect to Aames Investment,
attaching certified copies of the charter and by-laws (or equivalent documents)
of such Borrower,

 

(ii) certifying as to the incumbency and specimen signature of each officer
executing this Amendment on behalf of such Borrower,

 

(iii) attaching a copy of the resolutions of the Board of Directors of such
Borrower authorizing (A) the execution, delivery and performance of this
Amendment, and (B) the borrowings contemplated under the Loan Agreement, and

 

(iv) attaching certificates dated as of a recent date from the Secretary of
State or other appropriate authority, evidencing the good standing of such
Borrower in the jurisdiction of its organization.

 

(c) Custodial Agreement Amendment. That certain Amendment No. 1 and Joinder to
Custodial Agreement, dated the date hereof, executed and delivered by a duly
authorized officer of each of the Borrowers, the Lender and Deutsche Bank
National Trust Company, in its capacity as custodian.

 

(d) New Note. An amended and restated promissory note, substantially in the form
of Exhibit A hereto, executed and delivered by a duly authorized officer of each
of the Borrowers.

 

(e) Legal Opinions. Legal opinions of internal and outside counsel to the
Borrowers.

 

(f) Fee Letter. That certain fee letter, dated the date hereof (the “Fee
Letter”), executed and delivered by a duly authorized officer of each of the
Borrowers and the Lender.

 

(g) Other Documents. Such other documents as the Lender or counsel to the Lender
may reasonably request.

 

3.2 Increase Fee. On or before the Amendment Effective Date, the Lender shall
have received payment of the Increase Fee (as defined in the Fee Letter) in
accordance with the Fee Letter.

 

3.3 No Default. On the Amendment Effective Date, (i) each Borrower shall be in
compliance with all the terms and provisions set forth in the Loan Agreement on
its part to be observed or performed, (ii) the representations and warranties
made and restated by the Borrowers pursuant to Section 4 of this Amendment shall
be true and complete on and as of such date with the same force and effect as if
made on and as of such date, and (iii) no Default or Event of Default shall have
occurred and be continuing on such date.

 

SECTION 4. Representations and Warranties. Each Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed, and that no Default or Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 6 of the Loan Agreement.

 

-5-



--------------------------------------------------------------------------------

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms; provided, however, that
all references therein and herein to the “Loan Documents” shall be deemed to
include, in any event, this Amendment and each reference to the Loan Agreement
in any of the Loan Documents shall be deemed to be a reference to the Existing
Loan Agreement as amended hereby. The execution of this Amendment by the Lender
shall not operate as a waiver of any of its rights, powers or privileges under
the Loan Agreement or under any of the other Loan Documents, except as expressly
set forth herein.

 

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

 

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES FOLLOW]

 

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS

AAMES CAPITAL CORPORATION

By

 

/s/ Jon D. Van Deuren

--------------------------------------------------------------------------------

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President

AAMES FUNDING CORPORATION

By

 

/s/ Jon D. Van Deuren

--------------------------------------------------------------------------------

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President

AAMES INVESTMENT CORPORATION

By

 

/s/ Jon D. Van Deuren

--------------------------------------------------------------------------------

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

LENDER

MORGAN STANLEY BANK

By

 

/s/ Paul Najarian

--------------------------------------------------------------------------------

Name:

 

Paul Najarian

Title:

 

Vice President

 

-2-